DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTE:
	It is noted that the Replacement Figures 1-13 have been accepted in lieu of original Figures 1-44. Further, the substitute Specification submitted on 02/10/2022 has been accepted.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wood stair nosing attached to a flat front step per claim 7; and a step riser cover per claims 8 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 objected to because of the following informalities:  
Claim 6, line 6, the recitation “third plastic nose” appears it should read –third plastic ap--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16, the recitation “substantially similar in appearance” renders the claim indefinite because it is unclear what this actually means. How does one determine if the films are “substantially similar in appearance”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,787,674 to Nelson in view of JP 2001-193175 to Tanabe.

    PNG
    media_image1.png
    571
    833
    media_image1.png
    Greyscale

Regarding claims 1, 9, and 16, Nelson discloses a step cover for covering a step comprising: a flat tread (See Figure above) having a front (See Figure above), two sides (sides of the tread), and a back (rear of the tread), a lower surface (See Figure above) and an upper surface (See Figure above), a width from one side to the other side (width of the tread) and a depth from front to back (left to right in Figure above), at least said upper surface wrapped with a decorative film (See Figure above), said front having a tongue (See Figure above); a length of extruded plastic cap (See Figure above) curved in cross section having two ends (See Figure above), said plastic cap having an outer surface (See Figure above) and an inner surface (See Figure above), said plastic cap having a width between said two ends (width of the cap), a curved front (See Figure above), said back having two straight edges (the two ends ion Figure above) between said ends along said width, at least one of the edges having a groove (See Figure above) between said ends, and said outer surface of said plastic cap wrapped with a decorative film (See Figure above); and the tongue having a top surface and a bottom surface (top and bottom of the tongue), said tongue configured to fit into said groove in said plastic cap when said front of said tread and said edge of said plastic cap are adjoined with said tongue positioned between them (See Figure above); wherein, said decorative film on said tread is substantially similar in appearance to said decorative film on said plastic cap (Column 1, lines 16-20); wherein said tread can be connected to said plastic cap along said front of said tread and along one of said edges of said plastic cap using said tongue with said tongue positioned in said groove (See Figure above).  
Nelson discloses securing the tread and the cap by means of tongue and groove, but does not disclose wherein the tread and the cap both have a groove, and a thin spline is inserted into the gaps to secure the tread to the cap.
Tanabe discloses providing first and second structural members (2, 2) each having a groove (22). Tanabe further discloses a thin spline (10) having a top surface (top of 10) and a bottom surface (bottom of 10), said spline configured to fit into said groove in said first member on a first side of said spline and into said groove in said second member on a second side of said spline when said front of said first member and said rear of said second member are adjoined with said spline positioned between them; wherein said first member can be connected to said second member along said front of said first member and along one of said edges of said second member using said spline with said spline positioned in said grooves (Fig.6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have secured the tread and cap of Nelson together using grooves and splines as taught  by Tanabe so to effectively secure the structural members together as well as make the tread member and cap members universal since all grooves can be secured to one another with the use of splines. Further, if one were to damage the tongue of the tread of Nelson, the entire tread would need replaced whereas with the use of grooves and splines, only the spline would need replaced.
Regarding claims 2 and 10, Tanabe discloses wherein said spline includes ridges (11) on at least one of said top surface (11a) and said bottom surface (11b).  
Regarding claims 3, 11, and 13, Tanabe discloses wherein said tread is fixedly attached with adhesive (3) on said spline and inside said grooves.  
Regarding claim 4, Nelson discloses wherein said back of said plastic cap is concave shaped (See Figure above) configured to fit over a front full bullnose edge of a step. 
Regarding claims 7 and 12, further comprising a length of wood stair nosing having a full bullnose front and a flat back configured to attach to a flat front step, wherein said back of said plastic cap is configured to fit over said front full bullnose edge of said length of wood stair nosing (the recitation refers to the stairs themselves and not to the step cover, and therefore does not further limit the step cover, and therefore falls under the rejection of Nelson in view of Tanabe).  
Regarding claims 8 and 17, Nelson discloses further comprising a step riser cover (See Figure above) having a front and a back, and four sides, with a decorative film or paper or laminate on a front surface (See Figure above).
Nelson does not appear to disclose the laminate on all four sides, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided laminate on all sides of the structural members of Nelson that may be exposed to view, thereby provide an aesthetically pleasing surface appearance.
Regarding claim 18, Nelson discloses a process for covering a step on a closed stringer staircase with flooring material having a preselected decorative film finish (See Figure above) said flooring material comprising a flat tread, a cap, and a spline (See Figure above; See rejection of claims 1 and 9 above), said flat tread comprising a front, two sides, and a back, a lower surface and an upper surface, a width from one side to the other side and a depth from front to back, at least said upper surface wrapped with a decorative film, said front having a groove along the width of said tread; said cap comprising a length of extruded plastic curved in cross section having two ends, said cap having an outer surface and an inner surface, a width between said two ends, a curved front and a concave back, said back having two straight edges between said ends along said width, at least one of said edges having a groove between said ends, said outer surface of said cap wrapped with a decorative film; a length of spline having a top surface and a bottom surface, said spline configured to fit into said groove in said tread on a first side of said spline and into said groove in said cap on a second side of said spline when said front of said tread and a said edge of said cap are adjoined with said spline positioned between them (See Figure above; See rejections of claims 1 and 9 above); the process comprising: fixedly connecting said cap to said tread using said spline and adhesive (Nelson discloses securing by tongue and groove; Tanabe discloses using grooves and splines), with said spline positioned inside said groove of said tread and said groove in said edge of said cap (Figure 6 of Tanabe); and fixedly attaching said connected cap and tread to said step using adhesive (3; Tanabe) placed on said step.
Nelson nor Tanabe specifically disclose cutting the tread, cap, or spline to size.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have measured and cut the structural members of Nelson since measuring and cutting is notoriously well known and is a necessity in most instances. Measuring and cutting is not a novel step to a process.

Claim(s) 5, 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,787,674 to Nelson in view of JP 2001-193175 to Tanabe in view of US 8,640,404 B2 to McCool.

Regarding claims 5, 6, 14, and 15, Nelson and Tanabe do not disclose providing second and third plastic caps/noses to cover the sides of the stairs.
McCool discloses providing second and third cap/noses to cover the sides and rear portions of the stairs (44, 46, Fig.4). Nelson in view of Tanabe discloses securing the caps/noses to the treads using splines, grooves, and adhesives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided additional cap/nose pieces of Nelson as taught by McCool so to trim the entire perimeter of the step and to create and overall finished aesthetic appearance of the step as well as providing protection to the entire step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635